IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          :   No. 2094 Disciplinary Docket No. 3
                                          :
MICHELLE HAMILTON DAVY                    :   Board File No. C3-14-455
                                          :
                                          :   (Court of Appeals of Maryland, Misc.
                                          :   Docket AG No. 2, September Term, 2011)
                                          :
                                          :   Attorney Registration No. 58214


                                      ORDER


PER CURIAM:


              AND NOW, this 10th day of December, 2014, Michelle Hamilton Davy,

having been disbarred from the practice of law in the State of Maryland by Order of the

Court of Appeals of Maryland dated September 5, 2013; the said Michelle Hamilton

Davy having been directed on October 7, 2014, to inform this Court of any claim she

has that the imposition of the identical or comparable discipline in this Commonwealth

would be unwarranted and the reasons therefor; and no response having been filed,

it is

              ORDERED that Michelle Hamilton Davy is disbarred from the practice of

law in this Commonwealth and she shall comply with all the provisions of Rule 217,

Pa.R.D.E.